Citation Nr: 1230731	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  07-02 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease of the cervical spine, to include as secondary to residuals, gunshot wound, left foot, removal of third left toe and metatarsal with traumatic arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to May 1969. 

In an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, the RO, in pertinent part, denied service connection for degenerative disc disease of the cervical spine, to include as secondary to residuals, gunshot wound, left foot, removal of third left toe and metatarsal with traumatic arthritis.  While the Veteran did not file an appeal of the aforementioned rating determination, an additional statement from the Veteran and treatment reports were received prior to the expiration of the appeal period.  38 C.F.R. § 3.156(b) (2011).  The Veteran's claim was readjudicated in June 2005 and he perfected an appeal therefrom.  Thus, the issue before the Board is as stated on the title page of the decision and the Board will address the claim on the merits below.    

The Veteran requested a hearing before a Veterans Law Judge in his December 2006 Substantive Appeal (on VA Form 9).  In June 2009, the Veteran was informed by mail of a July 2009 in-person Board hearing date.  However, he failed to appear and no request was received for rescheduling.  Therefore, the request for a hearing is deemed withdrawn, and the appeal is being processed accordingly.  38 C.F.R. 
§ 20.704(d) (2011). 

When the case was last before the Board in December 2009 and May 2011, it was remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The case has now been returned to the Board for appellate disposition.

The RO certified this appeal to the Board in April 2012.  Subsequently, additional evidence was added to the record.  However, the Veteran waived his right to have the RO initially consider this evidence in a subsequent statement dated in April 2012.  38 C.F.R. §§ 20.800, 20.1304 (2011).



FINDING OF FACT

The Veteran's degenerative disc disease of the cervical spine was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to be caused or aggravated by the service-connected residuals, gunshot wound, left foot, removal of third left toe and metatarsal with traumatic arthritis.


CONCLUSION OF LAW

Service connection for degenerative disc disease of the cervical spine, to include as secondary to residuals, gunshot wound, left foot, removal of third left toe and metatarsal with traumatic arthritis, is not warranted.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.310, 3.326(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in August 2004, January 2005 and January 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim (both on a direct and secondary basis), as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The January 2010 letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The January 2010 letter was not provided before the initial RO adjudication of his claim in June 2005.  However, after the Veteran was provided this letter, he was given a full opportunity to submit evidence, and his claim was subsequently readjudicated in the February 2011 and March 2012 Supplemental Statements of the Case (SSOCs).  This is important to point out because if for whatever reason the notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claim, including in a Statement of the Case (SOC) or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of his claim.  In other words, this timing error in the provision of the notice is nonprejudicial, i.e., harmless error.  See again Mayfield, 444 F.3d at 1328; Pelegrini at, 18 Vet. App. at 112.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

As mentioned, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in April 2005 and October 2006.  VA addendum medical opinions were also obtained in July 2011 and October 2011.  These VA examinations and medical opinions involved reviews of the claims file, thorough examinations of the Veteran, and medical opinions that were supported by sufficient rationale.  Therefore, the Board finds that these VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Board notes that in an April 2012 statement, the Veteran's representative requested that an Independent Medical Evaluation (IME) be obtained.  Specifically, the representative argued that the recent VA medical opinions dated in July 2011 and October 2011 were inadequate since the medical opinions were provided by a VA nurse practitioner.  However, VA satisfied its duty to assist in the present case when it provided a medical opinion performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions, whether that is a doctor, nurse practitioner, or physician's assistant.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that a physician's assistant was competent to perform examination); Goss v. Brown, 9 Vet. App. 109 (1996) (recognizing that nurses' statements regarding nexus were sufficient to make a claim well-grounded); Williams v. Brown, 4 Vet. App. 270, 273 (1993) (finding opinions of a VA registered nurse therapist competent medical testimony and requiring the Board to provide reasons or bases for finding those opinions unpersuasive).  The Board may assume a VA medical examiner is competent.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (holding that a veteran bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).

The Veteran has provided no persuasive argument that the July 2011 and October 2011 VA medical opinions were inaccurate or flawed.  The VA nurse practitioner was fully qualified to provide the negative nexus opinions.  No probative evidence suggests that the VA nurse practitioner was not competent to provide the medical opinions.  There is no reason for deeming the medical opinions to be inadequate.  The VA medical opinions were thorough, supported by an explanation, based on a review of the claims folder, and largely supported by the evidence of record.  The Board finds this opinion is entitled to great probative weight.  The Veteran has not provided any probative medical opinion to rebut the VA medical opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).
 
The Board realizes that, to date, VA has not sought a medical opinion regarding whether the Veteran's degenerative disc disease of the cervical spine was directly incurred during his active military service.  However, as will be discussed in detail below, the Board finds that based upon the evidence, which indicates that there is no medical nexus evidence otherwise suggesting this disorder is directly related to his military service, an examination and opinion are not needed to fairly decide this claim on a direct basis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Board is also satisfied as to substantial compliance with its December 2009 and May 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included obtaining additional VA medical opinions, which were obtained in July 2011 and October 2011.  Additionally, the RO/AMC sent the Veteran the requested VCAA notice in a January 2010 letter.  The RO/AMC also obtained the Veteran's post-service VA Medical Center (VAMC) outpatient treatment records.  The Veteran's claim was then readjudicated by the AMC in SSOCs dated in February 2011 and March 2012.  Thus, the AMC has substantially complied with the Board's remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Service Connection

Service connection may be granted if the evidence demonstrates that a current disorder resulted from an injury or disease that was incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat differently, to establish entitlement to service connection, there must be: (1) a medical diagnosis of a current disorder; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disorder.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Certain chronic diseases, such as degenerative joint disease (i.e., arthritis) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  At the outset, the Board notes that a history of degenerative joint disease with C5-6 protrusion left side, neural foramina on C5-6 and C7 has been noted.  See September 2008 Ambulatory Care Note.  However, a review of the clinical findings demonstrates that the Veteran has a current diagnosis of degenerative disc disease of the cervical spine.  Thus, this presumption does not apply to the present case.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011); 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  
 
Direct service connection generally requires evidence of a current disorder with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
A disorder may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after the military discharge may still be service-connected if all the evidence, including relevant service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.
In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.

These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new restriction on claimants.  Nonetheless, because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, as this version is more favorable to the Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example,  a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 303.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical disorder; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The record consistently shows diagnoses of degenerative disc disease of the cervical spine.  Accordingly, the Veteran's claim will be adjudicated based on the confirmed diagnosis of record.

Therefore, the determinative issue is whether the Veteran's degenerative disc disease of the cervical spine is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); see also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's STRs do not contain any complaints of or treatment for his cervical spine.  At his military separation examination, the Veteran's spine evaluation was normal.  The Veteran separated from service in May 1969.

Post-service, the first notation in the treatment records of the Veteran's cervical spine disorder is in VA outpatient treatment records dated in 2001.  The Veteran left the active military service in May 1969 and did not mention or complain of symptoms until almost 35 years later.  This intervening lapse of so many years between his separation from military service and the first documented manifestation of this claimed disorder is probative evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

The Veteran's contentions notwithstanding, none of the VA physicians that have had occasion to evaluate or examine him, or anyone else for that matter, have attributed the degenerative disc disease of the cervical spine directly to his active military service.  There must be competent medical nexus evidence establishing a relationship between his current cervical spine disorder and his active military service.  See Savage, 10 Vet. App. at 495- 97.  As a layman, the Veteran is incapable of opining on such matters requiring medical training and expertise, such as attributing his diagnosed cervical spine disorder to his time in the military.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. at 492.  Therefore, the Board finds that the Veteran's service connection claim cannot be granted on a direct basis.  38 C.F.R. §§ 3.303, 3.304.

Here, however, the Veteran instead claims that he is entitled to service connection for degenerative disc disease of the cervical spine because it is the result of his service-connected residuals of a gunshot wound to the left foot.  38 C.F.R. § 3.310.

In this regard, the Veteran was afforded a VA spine examination in April 2005.  The Veteran told the VA examiner that his back condition was secondary to the gunshot wound in his left foot.  He stated that he injured his back while moving a pallet in December 2002.  He immediately felt stiffness in his neck and shoulder blades.  The Veteran indicated that a physician told him that he was off balance because of his foot and that is why he injured his upper back.  Following a physical examination of the Veteran, the VA examiner diagnosed the Veteran with a cervical spine strain.  The examiner then determined that the cervical spine strain was less likely as not (less than 50/50 probability) caused by or a result of the service-connected gunshot wound to the left foot.  The examiner based this opinion on a review of the Veteran's VA treatment records, the Veteran's reported history, and the examiner's own clinical experience.  The examiner did not review the Veteran's claims file.

In April 2006, the Veteran's private physician, Dr. A.G., submitted a medical opinion, in which he stated that the Veteran was seen in his office in April 2006 for neck pain due to an injury received in December 2002 at work.  Dr. A.G. stated that the December 2002 injury was due to improper footing of the left foot.  Dr. A.G. did not provide any rationale for this medical opinion, and did not review the claims file prior to providing his medical opinion.

Since the April 2005 VA examiner did not review the Veteran's claims file prior to forming his medical opinion, the Veteran was afforded another VA spine examination in October 2006.  Following a physical examination of the Veteran, the examiner diagnosed the Veteran with degenerative disc disease of the cervical spine.  The examiner then determined that it is less likely than not that the degenerative disc disease of the cervical spine was caused by or the result of the service-connected left foot disability.  The examiner based this opinion on a review of the Veteran's post-service VA and private treatment records.  The examiner reasoned that the Veteran's reported history did not correlate with the medical documentation because the VA treatment records showed that the Veteran received treatment for his cervical spine in 2001 - prior to the alleged 2002 injury.  The examiner also pointed to a December 2002 VA treatment record, which noted that the Veteran had a history of degenerative disc disease in the past.  The record stated that a few days ago, the Veteran was working with his truck and moving things around, and since then his pain had gotten worse.  However, the examiner did not provide an opinion as to whether it is at least as likely as not that the degenerative disc disease of the cervical spine was aggravated by the service-connected left foot disability. 

In July 2011, a VA addendum medical opinion was obtained.  Following a review of the claims file, the VA examiner determined that it was less likely than not that the Veteran's degenerative disc disease of the cervical spine was caused by or the result of the service-connected left foot disability.  As support for this opinion, the examiner pointed to a May 2001 VA treatment record, which noted that the Veteran had a history of cervical spondylosis with degenerative disc disease at the C4-5 level.  The examiner also referred to a June 2001 VA treatment record, which documented the Veteran's statements that his neck pain began three months ago, while he was driving a truck, but he did not remember exactly what caused the pain.  The examiner pointed out that these 2001 treatments occurred prior to the 2002 injury reported by the Veteran.  The examiner also pointed to the December 2002 VA treatment record, as described above.  Thus, the examiner found that based on clinical experience and the aforementioned rationale, the Veteran's degenerative disc disease of the cervical spine was most likely due to longstanding malalignment of the lumbar spine secondary to the known injury while carrying mail, which required low back surgery in 1980.  However, no opinion was provided as to whether it is at least as likely as not that the degenerative disc disease of the cervical spine was aggravated by the service-connected left foot disability. 

Accordingly, in October 2011, a VA addendum medical opinion was obtained.  The July 2011 VA examiner again reviewed the Veteran's claims file.  The examiner then concluded that it was less likely than not that the degenerative disc disease of the cervical spine was caused by or the result of the service-connected left foot disability.  The examiner also determined that it is less likely than not (less than 50/50 probability) that the Veteran's degenerative disc disease of the cervical spine was permanently aggravated by or permanently worsened beyond the normal progression of the disorder by the service-connected residuals of a gunshot wound to the left foot.  As support for this opinion, the examiner indicated that there was no evidence to support that the neck disorder had been worsened by the service-connected left foot disability, and there was no known direct correlation to be made between the two disorders.  The examiner also pointed to a May 2001 VA treatment record, which noted that the Veteran had a history of cervical spondylosis with degenerative disc disease at the C4-5 level.  The examiner also referred to a June 2001 VA treatment record, which documented the Veteran's statements that his neck pain began three months ago, while he was driving a truck, but he did not remember exactly what caused the pain.  The examiner pointed out that these 2001 treatments occurred prior to the 2002 injury reported by the Veteran.  The examiner also pointed to the December 2002 VA treatment record, as described above.  Thus, the examiner found that based on clinical experience and the aforementioned rationale, the Veteran's degenerative disc disease of the cervical spine was most likely due to longstanding malalignment of the lumbar spine secondary to the known injury while carrying mail, which required low back surgery in 1980.

The Board notes that there are positive and negative medical opinions of record.  However, the Board finds the negative evidence outweighs the positive on the issue of secondary service connection.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Here, as the VA examiners provided a detailed explanation as to why the Veteran's cervical spine disorder is not related to his service-connected left foot disability, the Board finds the probative value of the VA examination reports are greater than the April 2006 cursory conclusions of the Veteran's private physician.  The Board is not persuaded by the private doctor's statement because it does not indicate that it was based on a review of evidence in the claims folder, and particularly, there is no discussion of the intervening post-service 2001 treatment for the Veteran's cervical spine, which occurred prior to the alleged 2002 injury.  This lack of discussion of the post-service 2001 treatment is noteworthy as it shows that the Veteran either failed to report the prior cervical spine pain or that the doctor failed to consider a significant intervening trauma in his assessment of the cause of the Veteran's pain.  While the Veteran may be competent to report his history of symptoms, it appears that in this medical opinion, his history was not accurately reflected.  As such, the Board finds the statement to be of low probative value.

In contrast, the April 2005 and October 2006 VA examiners accurately and thoroughly characterized the evidence of record and conducted a comprehensive examination of the Veteran's cervical spine.  The reports of the Veteran's medical history and his clinical findings are consistent with the entire body of medical evidence of record.  All of the VA examiners provided extensive rationale for their medical opinions and reviewed the Veteran's medical records.  Further, the July 2011 and October 2011 VA examiner reviewed the entire claims file prior to providing the medical opinions.  The July 2011 and October 2011 VA examiners also provided an alternative cause for the Veteran's cervical spine - namely, the Veteran's lumbar spine disorder, which is not currently service-connected.  There is no basis on which to find that the VA medical opinions are incomplete or insufficient in any way.

The treatment records do not provide contrary evidence.  As such, the evidence is not in equipoise and service connection on a secondary basis is not warranted.  38 C.F.R. § 3.310.

In making these decisions, the Board has considered the Veteran's lay statements, in addition to the medical evidence.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan, 451 F.3d at 1335.  In Davidson, 581 F.3d at 1313, and Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

The Board finds that the Veteran is competent to report that he injured his cervical spine during his active military service, which resulted in his current degenerative disc disease of the cervical spine.  The Veteran is also competent to report that he injured his cervical spine in December 2002 because his service-connected left foot disability caused him to be off balance, which caused his current degenerative disc disease of the cervical spine.  
In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the degenerative disc disease of the cervical spine to be credible, since his STRs do not contain any complaints of or treatment for his cervical spine, his first post-service treatment was almost 35 years after his military discharge, and his VA treatment records document that the Veteran complained of cervical pain and a prior history of degenerative disc disease of the cervical spine prior to the alleged December 2002 injury.  See Caluza, 7 Vet. App. at 511-12, aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be not credible because they are inconsistent with the evidence of record, particularly the STRs and the four VA medical opinions currently of record.

For these reasons and bases, the Board places greater probative value on the negative VA medical evidence, which shows that the Veteran's degenerative disc disease of the cervical spine is unrelated to his active military service, and unrelated to his service-connected residuals, gunshot wound, left foot, removal of third left toe and metatarsal with traumatic arthritis.  Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for degenerative disc disease of the cervical spine.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.


ORDER

The claim for service connection for degenerative disc disease of the cervical spine, to include as secondary to residuals, gunshot wound, left foot, removal of third left toe and metatarsal with traumatic arthritis, is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


